V-     •

                                0H>n                         on**n
                                                                                    ORIGINAL
                                                2M.THE
                                    couRT of Lkl/MA/AL hPPEALS
                                                OF TEXA£

                                                                            "gECESVED IN
             FILED IN                                                       COURT OF CRIMINAL APPEALS
     COURT OF CRIMINAL APPEALS             TkSUS FEliPE LOPEZ
                                                                                MAR 2 3 2017
             mar 23 z::?                            -V£-

           Abel Acosta, Clerk
                                                                            Abel Acosta, Clerk
                                          THE 4TATE OF TEXAS



                                 PETiTiOA/ HA/ CAUSE A/O. cRl?77*4 AMD CftXZBSH
                                 PKo/a   THE ar1** DiST&leT couRT OF
                                 KHown   cdiAhty, T-tXAS
                                                A/ID
                                 THE CouRT OF APPEAL* FoU THE
                                 ElEVEA/TH DISTRICT oF TEXAZ^
                                 NO. ll-llf-OOZST



                           PETITION FaR DtSCKETtOA/AKY REVIEW


                                                                    JEJUS FEliPE LOPEZ-


                                                      MiCkad unit, QUiaf Fm X69V-f Te.nneis.ee
                                                      Colon Y, TX ?tr2tfa

                                                       PRo-SE


                           (APPELLAaYT HE&uESTS a/0 oKAL AK&u/y\ea/\)
                             a/amb< nF ALL     PART\FC

 JUDGE
                          Honorable ST^Phth El/is
                          IT1* biSTriCT coa&T TUctet.



ATTOR/I/EY FoR THE
Sf-a.it.   oa/ APPEAL t     Ctik\ST\A/A   A/EISOIV
                            AUitCLht District Attorney, Krovfij county



TfUAL COUNSEL               5TUART HoLDBA/
                             P.O. &0X i n
                             bck.llIn3 tr, TK 76>?3~\


AftorntV \rok
APPEAL 1                    APPellcute      Counsel:
                            Tim   coPelfrhd
                             P.O. tsx 3<M
                            CcJ^r Pa-rkjTr 7XL13




                                   -1-
                              TAfilE QFXQ/*TEA/TS_

                                                             PAGE
/va/nes of cell Parti eS                                      i
                                                              c    »
Tai/e of Lovitthf5                                           11


Xhofex of Authorities                                        111


stAte/r\e.nt ke3a,rdin£ a/o oroul ArSUmtnt                    1

£fcuf€,m€hf Of the CClS^                                     1

StcLf?/H.£tit of PtoC-cdur&l H/ifory                          1

Qrtouhd for Rtvieti/ —

At9Uwent

Pray-er for Mlzf                                              3


c*rf\-EiLaf-e of service                                      H

Declaration fverlficjouilon                                   ti


APPE//DIX S
              court of APPectlS' M-z/nafdun dUM opinion

£XtW3IT t*±          Mtmorandu/n opinion of th-e ElEVE/iW
                     court of APPecL/5

EXH/B/TJtA           QP/hloft of mofioh of RE-HecurlyiQ
                     undtr -HultS APPtllcLnt Procedure WJj
                     of th£ ElEVEA/Tti court at APPvaulS




                                       ll
fEQEMl.                                                                       PA&£

Hotte&koJ V, Uhiftd StateS,
23L? U.S. 1ro)lLS'l b>(a S. Ct+ IA34, i%H7 HO L.Bd,lCr7 (MtbL             _    3



S±A1£

HeirSheets V, State} 3V-2 f.t^. id HI,13 -M CW.cr/m. AfP. ion J —             — &

ToknSor) V. J-hcvtf, 1(&7 i.K xd H10, Hi7 CTcX.crl/h.. AM i*#)                _ JL

Motilieu v. 5tate, 7f ^v. 3d ?TZ,?><rL, CT^.cr;.<n.AMW°&) -^     _   __         2

scott \r.s-teuic, X%7 <,.w. 2 d L7D) bio Crc^cr;^ ,APP. Mo?)                    .2




                                        Hi
                        J+AtEMf-AsT REC-APDlA/6 A/nofiaA A&MjmlMT


       a/o ora,l cA.r3umtr\T is refuested beCu-utSe, c_s urlU t>*? £hoi^n
heloWt Th£ -trio,! record Clea.rH CStccbliSh t>£ th-e evidence -

                             STAT&ABArt a.F THE CASE-

      on The 'WTh Ua,y aP A u3 UST. XoH t Tesui FEliPE LoPEt.,( 'StPPellanT^)
WtL<> convicted In the 2rrh District Court of Brown county,T£xAs
a-nd s-en t-ctnLed to life without Pa-tol*.       In the T-tXouS b-e.Pa.rtfluent
6F triMl/vaJ Justice ih ca.ui-t &ii-it4-0o&3$~/u-iH-oo23Li Tor the offense
Of Continuous lexacul a,buS~e of a. Chlldj S.M.L Co. Pseudoh ya\J in tri&l
courT caub-Z number ck-X%^<TH ill- m~ ootek-cp)j z^n d \r oulSo Revoked
APPe/le,nii ro/n/nunltY supervision for a- theft off-ense In tried ccurr
LCLui-e number cP.~if77^ Ltheft ov-tr 1,5-60 but undir 10j000iiii-h-00J~sr))
Th-e rrlU court then <z.<£eSJed Punishment on rn^ Theft cha.r3e a.r
Two cA) Years Incarceration In th* Lt-cutt Tu.il Division of the
Depart/vxent ofcri/nlncul TuStiC-e..
      APfella.nt f^/-e du~e notlc-t- of o-Pfea^l frO/m       both TudS/nerttJ
and Sent-encei. S-ee L C.A, £, P, llr) Lc.d. I, P. ISL ) .
                        STATE MEArT of PAnrEDuBAt tf/sfo/tr
      an AiaSuST \Zj3~olL, the. ElBVEhth court of a^PPea/i a-ffir/ned
Th-£- Ttia.1 eaurfi TvidQ/nent of ran Tin uo U-S sexual c^bui-e of a. Chlld)
and th-e Theft cha.r3e of Lumd-cr XOjOOO oV-er i^c~oOl.
      FlUd au exTeniiori (two) t;/n«I for /notion for fL*L~Heu.rln& which
Were G-ra.nte.dj. Appellant Flud the /notion -for fk-e-ttcurin9} u/^J
Bellied on A/ov-c^ibtr l7t U)l(,, Afifi-t.ila.nt culio flted CruA>J e^t^enstotfS
of t)/n€ for Petition for Discretionary AevlcuSj flrit on* wa,s
r^ranTtd l~eCcnd b-enl-ed* Th-t Perl ti Oh \asu. s ex-ten d-cJ ro A4a.rch
•lOj 1017,

                            Mlnuh/I) FoP kEV\E\A/

     \Mheh two d-tfculled outers StouteM^ntL w-er-e ^rroneou&lV
cc/nlttel a.nd ccr^Ued ccS Jh0H/!n9 the connPla-', nan A credibility




                                        -i-
IS If PlToPtr to find harmless error based            Sold/ am thcct
CO mPlcLlhc^n fs     TtSt Imah V f


     Th-e rouCi of APPea^lS dltlsloh             Conflicts    with cn>\ot-htr
Court of cuPPza-ls oh th € Sa-fvi-c        iLsue, S Peelf Ieasily. Sec SJl^LtL.
V. <tr,t +s fl±7 jC.hs. SO* 6>7o.(e9C> Ctckr, Cri*, APP. M07), The emPhu,siS
of har/n ounOLltbib ''Should not he oh the ProPrletY of th-e outcome,
of the trial*]. (Interna,!      auota.tlon<: omitted)*
    The court of APPeulS huui ^xii Cov\ Ctr U-ed, J £tectue/ Pule ,
(L^SUla-tlohj or ordlnccnc-e-j Specifically %ule HH.XCb), Tex* id, APP>.
CWeSt MID •


                          AftbUMEA/r Aa/d Authorities


     The court of APPea.lS uPhdd the trice! Court's Decision to
oudon\t orekdud-e. the h-earsay Testimonies RulirtS if it wra,J
v/ithln the i^oh-e of r ecus onu, lale dlsccJr ee.ment, si I P op, ff,b. the
tourt theh he-Id     thu,i ''Even If the    court were       to aSSUMe   thaT
officer Self's out-cfY testimony wa.S err oh eo USlY oudsnittedj if
wa,S har/nUSb Ih 115-ht of th-e 3rccPh',Cj detcelled testimony Provided
k>VS.m.L, SllP °P. PP. %j in its Mat/SiS, The count ef APPtals did
not evaluate      hdiv The evidence      i*ra,s used, "Lnd Instecc-d St/nPlY
noted there \mcuS m it wu,S Wour/nlas In l\&ht of the SrcLphic,
detailed •k&sH/nohi        Provided bY 6./ri.L. Slif *Y tt.t* Thi5 ^na^iisis
misoLpflltS th-t Standard of harm review because. It did not
o-ddr-eSi the /v\a.)h -iPP-ect o-P the. -error i.e. enkrtn Ce*^en t o-f
eo/nria'.nan fs    credlbilltY In the fttY tcsfi/nohY descrlb in3 th-e
off-enj-e,

     ThlS caJe \c     )/*. Portocn f   beCaufe    the sto^ndo^rd of r^vltna^
for httr/n under Rule W.ACb), Tex. L APP. tree CuireSt U/S)^ Is
often aaIsol. PPllzd* An error rv\c\i be con si dered har/nleSS l-fj'after
 e.ka.jn.1 n,'n3 th-e record nuS, u~ whole, th-e. E revlewl n3 CaurtJ
hctS a, ,fa-]r    oussurcenct    thcuf error did r\dt        Influence   the
jury, or hcuJ. au s!l3ht effect*. TohhSon v. state, Hb7 a\w. ^d HI0jUi7
tux. cr\*\. APP. \°m). ^Cr*) h ca,Se of zriLVe doubt ouS to hour mltss h*s%
th-e. Petitioner must win* /Ra.rJhcn*r v. s-hat-e . JUd S.w. 3d <?/, <?*-<?4
(Ttx. crlM. APP.XffllU

                                          -A-
     While the    existence of other -evidence suPPortine       Judgment
onust a./ways be of oun V harmless error ccucciyslSj ofhgr
evidence      of Suilt Should not b-e the . , * sole criteria- for
•Evaluating     harm _ _. "tee kotteakol t/„ united <+*++<> 3£f
U.S. 7S~0j 76 r, let, SCt. II 31 j [%mj 10 L.Ed, IST7 (H V(,) CConSt-
rulnS federal rule that was Source tor Rule W,JI C/>J). It hca
been   ov-er ten Steers   6lhC-c   this court has a^ddr*SSe:d th~e
Inter Play between other evidence ofSiAltt o,nd PoSslbififY of
harm   from     the -errors    effect under flute Ht, 1 Cb),.(T€X. PL,APZ>
PlroC. Cwest XGI1). See **/>+;!!/>. \/. <ta.tr } 7? S.W. sdl^JL^^ £T<Y,
Crlm. AP?, 3-062-)1 r-ev-ersi nd court of APPectIS -for not c^nS,ide^/h^j
the Weight of other evidence but also reccffltMlnS tka,f
the review " fra.hSC.en dS deter mind whether the conviction was
correct" itt reaffirm In3 1 _ _ the concern Is s-ou/y to trace: the
Im Pact of the error ")
     Tn the      /mean time, Imwer    review In3 courts ha,i/e deve
loped ol ten deincy to rely on th)S as th-e. Primary, It not tine
$oler criterion, ThiS aJ.1 too often \eu^/S to OsPPIlCatloPl of
Sufficiency review tath-tr than nneanlnSfui bLnrahslS of harm
The ImProPerli a,dm!tTeJ- evidence., thlJ caf-e Provides can exrtsnPU
through which this court s^a.y cfcurlfy th-e hi cot u re - of the
re<j ulred a.n aliSiS .
                              PRAfER FoR kfLiFR
    WHEREFORE, for all of the reasohs cited a^boVe, APPetl aeit
Prays that thlb court &r<inf thlb Petition remand this caS-e
bacK to the court of A-PPecels with         Instructions to r-ev-erse
the Judgment of th-e trial court an\d remand -Tor so nen/trlccl
in keeping with iti flndlhS herelh an/j in the adternatlvej
enter such other orders u.s snay be           c^PPro Pria-te with It-s
decision   h-e.rclr).
                                     resPtctfutiy submitted,

                                     TesuS fellf-t   Lofe7-
                                     tDCJwo. I9S~/IW
                                     AAiCha el un i f
                                     XLleLl PM SL0 4-H
                                     tenness ~ee olcn y„ t>r 7S~^-6
                                      PkG-SE

                                      -3-
                             CBSTlFICAtE DFKEkVire



      T., certify that ou triAe <and correct copy offklS PcHttan
-for DtScra.tioneL.ry Hevlev^ was Sa.rwed to th* state's AttormV
by PlacinS SCLme In th-e AniLha-el Uhiit m.a.llbo)c/ PoStcL.Se
PP-t^Paidj on wiArrh I *f ia/7 whd c^ddress^d tol Christina A/efSoft
                                                                  / SOlai c. MOSS, AS St
                                                                  01Strict Attorney
                                                                  of tfroit/h countyj
                                                              &oo scuth t roadway,
                                                                  trowhusa0<i,Tx'7L>kO\


                        (bBclARAtio/v /vEfilFlcATln/v

     X, TESUS, P£JIPE LoPEz., tOWwo. itrllMj helnj Present!/
th Care -e. routtr d In t-h^e svr.w. sv\ickct-^l unit of th-e TeKOsS
DePa-rtment of criminal TitSflCe. In A/tsOERSd/V cowtitY, TeiraS
Verity and declare under Penal of PerJury thaf the
foreSo'ittQ Siuuh&sneZtAt a.re. true,   u-t^d correct*

EkECiAtEO da/ THIS TUB -Ut—bAV of AAQLrch                3.017.

                                          ft) ^si^si-frt^^
                                              ZreStiJ F> Lo^eZ.
                                              tDCJ A/0. i9<T/ffr/
                                              m iChael u./i,'f.
                                              SdtbH Fax toff
                                              Ten n~eSSe*ez. colon/', P*" 7?tt£




                                        ~H~